Mount, J.
Plaintiff, as a taxpayer, brought this action to enjoin Skagit county from issuing bonds in the sum of $100,000, for the purpose of general repairing of the roads of said county. The court below overruled the defendant’s demurrer to the complaint. The defendant elected to stand upon the demurrer. The order was thereupon issued as prayed for in the complaint. The county has appealed.
The question presented in this case is whether a county is authorized to borrow money by the issuance and sale of bonds for the purpose of general repairing of existing roads of such county. The statute, at chapter 12, Rem. & Bal. Code, § 5085, provides that each county of the state is authorized to contract indebtedness for general county purposes, not exceeding one and one-half per centum of the taxable prop*234erty of such county. Section 5086 provides that each county may contract indebtedness for strictly cownty purposes in excess of one and one-half per centum, but not exceeding five per centum of the taxable property, when three-fifths of the voters of said county assent thereto at an election held for that purpose. Section 5087 provides as follows:
“Whenever any debt is incurred under the provisions of the first or second sections of this chapter, or whenever the board of commissioners of any county shall submit to the voters of this county, at an election to be held under the provisions of the last preceding section, the question of issuing bonds to procure money for strictly county purposes, and three-fifths of the voters of such county having assented thereto, and the amount of said bonds, together with the already existing county indebtedness, not exceeding five per centum of the taxable property of said county, to be ascertained as provided in the last preceding section of this chapter, then the board of commissioners of such county is authorized and empowered to issue its negotiable bonds in the name of the county for the purposes for which such election was held.”
The next section provides for holding the election and issuance of the bonds. Chapter 13, at § 5094, provides:
“The board of county commissioners for any county may, whenever a majority thereof shall so decide . . . submit to the bona fide voters of their county the question whether the said board shall be authorized to issue coupon bonds to the amount not to exceed five per centum of the taxable property in said county, bearing a rate of interest not exceeding six per cent per annum, and payable and redeemable at a time fixed by the said board of county commissioners, for the purpose of making a new road or roads, or bridge or bridges, or improving established roads within said county.”
The next section provides for holding the election and issuance of the bonds. The next succeeding section is as follows:
“§ 5096. The commissioners must give notice in some newspaper, having a general circulation in said county for a period of at least four weeks next preceding the date of the *235election, setting forth the proposition as to amount, duration, and terms of the bonds to be issued, and state in such notice the roads or bridges to be built or improved.”
The appellant apparently concedes that these bonds are not authorized under the provision of chapter 13 above quoted, but contends that they are authorized under the provisions of § 5087 of chapter 12, because, it is argued, that the repairing of roads is a strictly county purpose. These two chapters were passed by the legislature at the same session in 1890, Laws 1890, pages 37 and 40. Chapter 12 was approved on March 21, 1890, and chapter 13 was approved on March 23, 1890. If the repair of roads in a county is a strictly county purpose, the construction of new roads or the improvement of established roads in a county is also a strictly county purpose, and the passage of chapter 13 was therefore a mere idle thing. It is, no doubt, true that the construction of a new road or the improvement of an established road is different from the general repair of existing roads. Elliott, Roads and Streets (2d ed.), § 576.
But if it is the duty of the county to construct, improve, and repair roads, as provided in §§ 5575 to. 5585, inclusive, Rem. & Bal. Code, it is difficult to understand how one of these items may be a strictly county purpose and the others not such purpose. It is apparent, we think, that, when the legislature passed chapter 13, it was intended that the construction, improvement, and repair of roads within the county should not be classed as a strictly county purpose, as that phrase was used in the preceding chapter; that while the bonds might be issued when authorized by the voters for the construction and improvement of roads, such bonds were not authorized for the repair of roads.
“The rule seems to be that, whenever the power to issue bonds is called in question, the authority to issue must be clearly shown, and will not be inferred from uncertain data, and can only be conferred by language which leaves no rea*236sonable doubt of an intention to confer- it.” 2 Dillon, Mun. Corp. (5th ed.), § 883.
See, also, State ex rel. School Dist. etc. v. Moore, 45 Neb. 12, 63 N. W. 130; Coffin v. Board of Com'rs of Kearney County, 57 Fed. 137.
“The rule is well settled that general provisions of a statute must yield to .subsequent special ones.” McKnight v. McDonald, 34 Wash. 98, 74 Pac. 1060.
“And so, where there are, in an act, specific provisions relating to a particular subject, they must govern, in respect to that subject, as against general provisions in other parts of the statute, although the latter, standing alone, would be broad enough to include the subject to which the more particular provisions relate.” Endlich, Interpretation of Statutes, p. 288.
If the statute relied upon by the appellant is broad enough to include the authority of the county to issue bonds for the repair of roads, the subsequent special statute authorizing “county commissioners to issue bonds for road purposes” seems to make it clear that such authority is limited to making new roads or bridges or improving established roads, and excludes the idea that such bonds may be issued for the mere repair of roads.
The trial court was therefore right in sustaining the demurrer. The judgment is therefore affirmed.
Dunbar, C. J., Fullerton, and Ellis, JJ., concur.